DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1-3 and 12-14 as well as the addition of claims 29 and 30.

Allowable Subject Matter
Claims 1-18, 29 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor render obvious the subject matter of independent claims 1 or 12 comprising a method for fabricating a septum of an acoustic cell comprising heating a material into a molten material, depositing the molten material to form a lower chamber of the septum that extends vertically upwards and includes an entry, subsequently iteratively depositing layers of the molten material atop the entry wherein each layer comprises a filament that includes overhangs with respect to vertically adjacent layers and forming openings at locations of the overhangs.
Douglas et al. (PN 8047329) teaches forming septa of an acoustic panel (Abstract, Fig. 2-15) in which the septum can be formed from a variety of materials (col 5 ln 14-31) including of open mesh fabric type structures and can be formed in a variety of shapes including those with an inner chamber (Fig. 13, col 10 ln 3-25).  Similar 
The closest prior art of record, Alstad et al. (Pub No 2019/0112803, effectively filed 10/12/2017) teaches forming an acoustic cell and array thereof (Abstract) in which for a given cell there is a septum comprising an opening, a chamber and a portion with openings (Fig. 4).  Alstad teaches utilizing additive manufacturing including fused filament fabrication (¶ 0020) which is a process that comprises iteratively depositing layers of molten material; however, Alstad does not teach with sufficient specificity depositing the molten material to form a lower chamber of the septum that extends vertically upwards and includes an entry, subsequently iteratively depositing layers of the molten material atop the entry wherein each layer comprises a filament that includes overhangs with respect to vertically adjacent layers and forming openings at locations of the overhangs.  There is no particular discussion of overhangs in Alstad and thus certainly no discussion of each layer having overhangs with a vertically adjacent layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 01/27/2021, with respect to a request for rejoinder, have been fully considered but they are not persuasive.
With regards to applicant’s argument that claims 19-26 contain the limitations of claim 1, this argument is not persuasive.  The product claims of claims 19-26 do not contain all of the limitations of claim 1.  Additionally, the indication of an allowable method does not equate to a rejoinder as product by process limitations require different consideration than a method claim as discussed in MPEP 2113.  This is in contrast to when a product is indicated as allowable and there is a request to rejoin a method of making or using an allowable product as discussed in MPEP 821.04.  Claims 19-26 are not eligible for rejoinder at this time.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Cancellation of withdrawn claims 19-26.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742